Citation Nr: 1623031	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  09-26 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left wrist fracture.

2.  Entitlement to an initial disability rating in excess of 20 percent prior to March 26, 2009, and in excess of 80 percent as of March 26, 2009, for a seizure disorder as a residual of head trauma.

3.  Entitlement to an initial disability rating in excess of 10 percent prior to July 11, 2003, and in excess of 30 percent as of July 11, 2003, for headaches due to head injury.

4.  Entitlement to an initial disability rating in excess of 50 percent prior to March 26, 2009, for depression.

5.  Entitlement to an effective date prior to March 1, 1991, for the grant of service connection for a seizure disorder as a residual of head trauma.

6.  Entitlement to an effective date prior to March 1, 1991, for the grant of service connection for headaches due to head injury.

7.  Entitlement to an effective date prior to July 11, 2003, for the grant of service connection for depression.

8.  Entitlement to an effective date prior to January 29, 2003, for the grant of entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to an effective date prior to January 29, 2003, for the establishment of basic eligibility for Dependents' Education Assistance (DEA) under 38 U.S.C.A. Ch. 35.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1982 to March 1983 and February 1984 to May 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2003 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board remanded these claims in December 2012.

In April 2005 and February 2010 rating decisions, the Agency of Original Jurisdiction (AOJ) increased the evaluations for the Veteran's headaches to 30 percent effective July 11, 2003, seizure disorder to 80 percent effective March 26, 2009, and depression to 100 percent effective March 26, 2009.  An April 2014 rating decision granted an earlier effective date of January 29, 2003 for the grant of TDIU and establishment of basic eligibility for DEA.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeals for higher evaluations and earlier effective dates remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). The issues have been recharacterized above.

The Board also notes that the December 2012 decision remanded two additional issues: an effective date earlier than March 26, 2009, for the increased evaluation of 80 percent for a seizure disorder and an effective date earlier than March 26, 2009, for the increased evaluation of 100 percent for depression.  However, as these periods are included in the increased initial rating claims on appeal, the Board does not find that they need to be listed as separate issues.  These issues have also been re-characterized above.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In a September 2014 written statement, the Veteran indicated that he would like to appear at a Board hearing prior to the adjudication of his claims.  This was confirmed by his representative's April 2016 Motion to Remand for Videoconference Hearing.  Due process concerns require that this claim be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2015).  The claim is remanded to the New Orleans RO so that it may schedule a video conference hearing and send notice of the hearing to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a video conference hearing before a member of the Board for his claims on appeal.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

